Pottle, J.
Evidence was admissible that immediately after the assault upon the prosecutor, the persons who committed the offense, at about the same place and as a part of the common purpose to drive the prosecutor, his wife, and other negroes out of the community, assaulted and beat the wife of the prosecutor. The evidence of contradictory statements of one of the witnesses for the accused was admissible for the purpose of impeachment. On all other material questions the case is controlled by the decision this day rendered in Kirhsey V. State, ante. 142. Judgment affirmed.